NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        NOV 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CANDICE LEWIS,                                   No. 13-16078

                  Petitioner-Appellant,           D.C. No. 2:11-cv-00423-TLN

   v.
                                                  MEMORANDUM*
 WALTER MILLER,

                  Respondent-Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                          Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Candice Lewis appeals from the district court’s order denying her 28 U.S.C.

§ 2254 habeas petition. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Lewis’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Lewis the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the briefing and record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses that the certified issue provides no basis

for appellate relief. See Graves v. McEwen, 731 F.3d 876, 880-81 (9th Cir. 2013).

      Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                   13-16078